Citation Nr: 0031399	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-49 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant







REMAND

The veteran had active service from January 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1995, which, in pertinent part, granted service 
connection for hiatal hernia, and assigned a noncompensable 
evaluation.  In February 1998, this issue was remanded for 
additional development, to include an examination.  The 
veteran failed to report for the examination, or respond to 
any other requested development, and the case was returned to 
the Board.  

However, there appears to be a problem with the 
identification of the veteran's correct mailing address.  In 
August 1997, a change of address form was received, which 
reported a new address for the veteran; this form, however, 
was signed, not by the veteran, but by an individual whose 
authority to act on the veteran's behalf has not been 
established; indeed, whose relationship to the veteran is 
unknown.  However, this fact has never been communicated to 
the veteran.  In addition, after that, in November 1997, a 
letter was sent to the veteran, at his previous address, 
which was returned as undeliverable by the U.S. Postal 
Service.  Nevertheless, subsequent correspondence, including 
the September 1998 notification of the VA examination, was 
sent to the previous address.  

The RO has made attempts to ascertain the correct mailing 
address of the veteran, but it does not appear that the 
veteran has been written, at the new address, for the purpose 
of verifying whether that is his current mailing address.  In 
this regard, the only correspondence of record sent to that 
address was a request for a list of treatment providers, to 
which the veteran did not respond.  However, if he has not 
received private treatment for his hiatal hernia, he may not 
have felt it necessary to respond.  There is evidence that he 
may be seriously ill, which may explain why another person 
signed the change of address form.  Consequently, the RO must 
attempt to contact the veteran at this latest address of 
record, to confirm whether such is in fact his mailing 
address.  If so, he must be scheduled for an examination.  

The veteran did not respond to a request for a list of 
treatment providers.  However, in the previous remand, it was 
requested that VA treatment record be obtained from VA 
Medical Centers in Atlanta and Decatur, Georgia; if the 
veteran's address is confirmed, records from the closest VA 
facility, or other facility identified by the veteran, should 
be obtained as well.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Further, this appeal has been developed from the initial 
rating assigned following a grant of service connection; as 
such, in considering the increased rating claims, the RO must 
ensure that the propriety of separate, or "staged" ratings 
for separate periods of time has been considered, based on 
the facts found.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should contact the veteran at 
the address listed on the change of 
address form dated in August 1997, and 
request that he acknowledge whether that 
is, in fact, his mailing address.  He 
should be informed that confirmation is 
sought because no response was received 
from the February 1999 request for 
information, and the notification of a 
change of address received in August 1997 
was signed by an individual whose 
authority to act on his behalf has not 
been established or explained.  

2.  If confirmation is received from the 
veteran as to his correct mailing address, 
he should be sent copies of all pertinent 
documents sent to his previous address 
after August 15, 1997, the date of receipt 
of the change of address, including the 
Board decision dated in February 1998, the 
supplemental statement of the case dated 
in May 2000, and this REMAND.  If the 
veteran's address is not confirmed, 
documentation of the attempt should be 
included in the claims file.  

3.  The RO should obtain records of the 
veteran's treatment for a hiatal hernia 
from the appropriate VA facility(ies), to 
include the Atlanta and Decatur, Georgia, 
VAMCs, as well as records from the closest 
VA facility to his current residence, 
and/or any other facilities identified by 
him as having provided relevant treatment.  

4.  If the veteran's address is 
ascertained, he should be scheduled for a 
VA examination to determine the current 
manifestations of his service-connected 
hiatal hernia.  The claims folder, to 
include a copy of this remand, must be 
available to, and reviewed by, the 
examiner prior to the examination.  All 
indicated tests or studies should be 
completed, and the results reviewed by the 
examiner prior to the final opinion.  The 
presence and severity, or absence, of 
symptoms including epigastric distress 
with dysphagia, pyrosis, regurgitation, 
substernal, arm or shoulder pain, 
vomiting, hematemesis or melena with 
moderate anemia, or other symptoms, due to 
hiatal hernia, should be reported in 
detail.  The complete rationale for all 
conclusions reached should be explicitly 
set forth in the opinion, including the 
evidence relied upon for the conclusion.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Thereafter, the RO should adjudicate 
the claim for entitlement to a 
compensable evaluation for hiatal hernia, 
to include whether "staged" ratings are 
appropriate for any part of the appeal 
period, based on the facts found.  If the 
claim remains denied, the veteran and his 
representative must be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


